Citation Nr: 1328287	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-20 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for herniated nucleus pulposus at L5-S1 prior to 
August 25, 2009.

2.  Entitlement to a disability rating in excess of 20 
percent for herniated nucleus pulposus at L5-S1 on or after 
August 25, 2009.

3.  Entitlement to an increased evaluation for left leg 
weakness, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1966 to 
November 1968.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In that decision, the RO, in pertinent 
part, continued the 10 percent evaluation for the Veteran's 
service-connected herniated nucleus pulposus at L5-S1 and the 
10 percent evaluation for his service-connected left leg 
weakness. 

During the pendency of the appeal, in a September 2009 rating 
decision, the RO increased the evaluation for herniated 
nucleus pulpous to 20 percent effective from August 25, 2009.  
However, applicable law mandates that when a veteran seeks an 
increased evaluation, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  Thus, the issue has been 
recharacterized as reflected on the title page.

A review of the Veterans Benefits Management System and 
Virtual VA paperless claims processing system does not reveal 
any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. For the period prior to August 25, 2009, the Veteran's 
herniated nucleus pulposus at L5-S1 resulted in an abnormal 
gait and more nearly approximated forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees. 

2.  Throughout the appeal period, the Veteran's herniated 
nucleus pulposus at L5-S1 has not been productive of forward 
flexion of the thoracolumbar to 30 degrees or less; 
favorable ankylosis of the entire thoracolumbar spine; or, 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 
months.

3.  Throughout the appeal period, the Veteran has not had a 
separate neurological disability distinct from his lumbar 
spine disability other than his service-connected left leg 
weakness.

4.  The Veteran's left leg weakness is productive of no more 
than mild paralysis of the sciatic nerve in the left leg.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability for herniated 
nucleus pulposus at L5-S1 has been met for the period prior 
to August 25, 2009. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5242 (2012).

2.  The criteria for a disability rating in excess of 20 
percent for herniated nucleus pulposus at L5-S1 have not 
been met at any point during period on appeal. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40-4.45, 4.71a, Diagnostic Code 5242 (2012).

3.  The criteria for an evaluation in excess of 10 for left 
leg weakness have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, 
Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The notice required must be 
provided to the claimant before the initial unfavorable 
decision on a claim for VA benefits, and it must (1) inform 
the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements 
of the claim, including notice of what is required to 
establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the RO provided the Veteran with a 
notification letter in February 2009, prior to the initial 
decision on the claim on appeal.  Therefore, the timing 
requirement of the notice as set forth in Pelegrini has been 
met and to decide the appeal would not be prejudicial to the 
claimant.

Moreover, the requirements with respect to the content of 
the notice were met in this case.  The February 2009 notice 
letter notified the Veteran that, to substantiate a claim 
for increased compensation, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The February 2009 letter provided examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) relevant to establishing entitlement to 
increased compensation.  Specifically, he was informed in 
the notice letters of types of evidence that might show such 
a worsening, including information about on-going treatment, 
Social Security Administration determinations, statements 
from employers, and lay statements from people who have 
witnessed how the disability symptoms affect him.

In addition, the February 2009 notice letter informed the 
Veteran of the division of responsibilities in obtaining the 
evidence to support his claim and also explained how 
disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available post-service 
medical records pertinent to the years after service are in 
the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claims.  The Veteran 
and his representative have not identified any available, 
outstanding records that are relevant to the claim decided 
herein.

The Veteran was also afforded VA examinations in September 
2008 and August 2009 in connection with his current claims.  
When VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examinations in this 
case are adequate, as they are predicated on a review of the 
Veteran's medical history as well as on an examination, and 
fully address the rating criteria that are relevant to 
rating the disabilities in this case.

The Board does observe that the September 2008 examiner did 
not review the claims file; however, both September 2008 and 
August 2009 examiners did review the Veteran's own medical 
history and complaints, and they performed a physical 
examination that addressed all of the rating criteria.  
Indeed, the Court has held that the relevant focus is not on 
whether a clinician had access to the claims file, but 
instead on whether the clinician was informed of the 
relevant facts in rendering a medical opinion. See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, there is no objective evidence indicating that 
there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined. 38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case. Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met. 38 C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with a statement of the case 
(SOC) and a supplemental statement of the case (SSOC), which 
informed him of the laws and regulations relevant to his 
claim.  The Veteran was also offered an opportunity to 
provide testimony before a Decision Review Officer at the 
RO, but he failed to appear for that hearing without 
explanation.  The Board concludes the Veteran was provided 
the opportunity to meaningfully participate in the 
adjudication of his claim. Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by 
the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings. Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms which would 
warrant different ratings, different or "staged" ratings may 
be assigned for such different periods of time. Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the 
schedular criteria, functional loss due to flare-ups of 
pain, fatigability, incoordination, pain on movement, and 
weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
innervation, or other pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, 
deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 
C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimal 
compensable rating for the joint. 38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits. 
VA shall consider all information and lay and medical 
evidence of record in a case, and when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the 
claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


I.  Lumbar Spine Disability 

The Veteran's service-connected herniated nucleus pulposus 
at L5-S1 is currently assigned a 20 percent disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5242, effective from August 25, 2009.  Prior to August 25, 
2009, the Veteran's service-connected herniated nucleus 
pulpous was assigned a 10 percent disability evaluation. 

Under the General Rating Formula for Diseases and Injuries 
of the Spine, with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent evaluation is appropriate for forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.
 
A 20 percent disability evaluation is warranted when there 
is forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine. 

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease. 38 C.F.R. § 4.71a, General Rating Formula for 
Diagnostic Codes 5235-5243.

Any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately, under an appropriate diagnostic 
code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For purposes of VA compensation, the regulations define 
normal range of motion for the thoracolumbar spine as 90 
degrees of forward flexion, 30 degrees of extension, 30 
degrees of left and right lateral flexion, and 30 degrees of 
left and right lateral rotation.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees, 
consisting of the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right lateral rotation. See 38 C.F.R. § 4.71a, General 
Rating Formula, Note (2) and Plate V.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 10 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months.  A 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four 
weeks during the past 12 months, and a 40 percent disability 
evaluation is contemplated for incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. Id. Note (2).

In considering the evidence of record under the laws and 
regulations, the Board finds that the Veteran is entitled to 
an increased rating of 20 percent prior to August 25, 2009.  
In this regard, the September 2008 VA examiner noted that 
the Veteran had paraspinous tenderness along L1 though L5 
bilaterally, and in terms of his lumbar posture, his pelvis 
was titled slightly to the right.  His lordotic curve was 
also slightly flat, and he had an abnormal gait favoring 
weight on his right leg when he walked.  In addition, a May 
2009 VA rehabilitation medicine consultation note indicated 
that the Veteran had 20 degrees of flexion, 20 degrees of 
extension, 10 degrees of lateral bending, and 45 degrees of  
rotation bilaterally.   A private treatment record from Dr. 
J.A.L. (initials used to protect privacy) further revealed 
tightness about 60 to 70 percent normal range of motion.  
Thus, taking into account the provisions of 38 C.F.R. §§ 
4.40 , 4.45, 4.59 and the holdings of DeLuca, supra, the 
Board finds that the Veteran's disability more nearly 
approximates the criteria for 20 percent for the period 
prior to August, 25, 2009.

The Board has also considered whether an evaluation in 
excess of 20 percent is warranted at any point during the 
appeal period.  However, the preponderance of the evidence 
weighs against a finding that the Veteran has forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

In this regard, the September 2008 VA examination revealed 
forward flexion to 80 degrees, extension to 15 degrees, left 
side bending to 25 degrees with pain at 10 degrees, right 
side bending to 15 degrees with pain at 5 degrees, and right 
and left side rotation to 25 degrees.  Thus, even 
considering pain, the Veteran's range of motion did not more 
nearly approximate the rating criteria for a 40 percent 
rating.  

As previously noted, a May 2009 VA rehabilitation medicine 
consultation note did indicate that the Veteran had 20 
degrees of flexion, 20 degrees of extension, 10 degrees of 
lateral bending, and 45 degrees of  rotation bilaterally.   
However, the private treatment record from Dr. J.A.L. seems 
to suggest that the Veteran still had  60 to 70 percent of 
the normal range of motion.  Given that normal forward 
flexion is 90 degrees, such a restriction would still equate 
to more than 30 degrees.  Moreover, the August 2009 VA 
examination revealed forward flexion to 45 degrees, 
extension to 20 degrees, left side bending to 20 degrees, 
right side bending to 25 degrees, and bilateral rotation to 
25 degrees.  Thus, the weight of the evidence shows that the 
Veteran did not have forward flexion limited to 30 degrees.  

The Board also notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure." Lewis v. Derwinski, 3 Vet. App. 
259 (1992) (citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); 
Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is 
"stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint," citing Stedman's Medical Dictionary 87 (25th ed. 
1990)).  The aforementioned range of motion findings do not 
demonstrate that the Veteran's lumbar spine is immobile or 
fixed in place.  

In addition, the Veteran has not been shown to have 
incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  As previously noted, 
an incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. See 38 C.F.R. § 4.71a , Diagnostic Code 5293, 
Note 1.  In this case, there are no treatment records 
associated with the claims file indicating that the Veteran 
was prescribed four or more weeks of bed rest by any 
physician for his back.  Moreover, the August 2009 VA 
examiner stated that the Veteran did not have any flare-ups 
or any incapacitating episodes in the past 12 months.  

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
evidence does not demonstrate that the Veteran suffers from 
a separate neurological disability distinct from his 
herniated nucleus pulposus at L5-S1.  The evidence of record 
does not identify any separate neurological findings or 
disability not already contemplated under the discussed 
pertinent criteria. 

The Board does acknowledge the Veteran's complaints of 
radiating pain and numbness in his left lower extremity.  
However, the Veteran is already separately service-connected 
for left leg weakness.  Separate disability ratings may be 
assigned for distinct disabilities resulting from the same 
injury so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition. See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Moreover, the September 2008 VA examiner noted that the 
Veteran only complained of the radiating pain and numbness 
affecting his left leg.  There was no complaint pertaining 
to his right lower extremity.  Similarly, the August 2009 VA 
examiner indicated that no right leg symptoms were reported.  
In addition, the latter examiner stated that there were no 
urinary or bowel symptoms.  Therefore, the Board concludes 
that the Veteran did not suffer from additional neurological 
deficiency that is a manifestation of his service-connected 
lumbar spine disability so as to warrant a separate 
disability rating under the diagnostic codes pertinent to 
rating neurological disorders. See Bierman, 6 Vet. App. at 
129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40 , 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's back disability is 
not warranted on the basis of functional loss due to pain or 
weakness in this case, as the Veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran complained of pain on numerous 
occasions.  However, the effect of the pain in the Veteran's 
back is contemplated in the currently assigned 20 percent 
disability evaluation.  Moreover, pain alone does not 
constitute a functional loss under the VA regulations that 
evaluate disability based upon range-of-motion loss. 
Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  In fact, even when 
considering the pain documented during the September 2008 VA 
examination, those findings still do not approximate forward 
flexion to 30 degrees or less or ankylosis.  In addition, 
the August 2009 VA examiner indicated that there were no 
flare-ups and no additional limitations, such as additional 
loss of motion due to flare-ups or repetitive use, painful 
motion, weakness, excess fatigability, lack of endurance, or 
incoordination.  Indeed, he stated that passive range of 
motion was no different than active range of motion and 
commented that there was no objective evidence of pain.  
Therefore, the Board finds that the preponderance of the 
evidence is against a finding that an evaluation in excess 
of 20 percent is warranted.


II.  Left Leg Weakness

In this case, the Veteran is currently assigned a separate 
10 percent evaluation for his left leg weakness pursuant to 
38 C.F.R. § 4.124(a), Diagnostic Code 8520.  Under that 
diagnostic code, a 10 percent evaluation is contemplated for 
mild incomplete paralysis, and a 20 percent evaluation is 
assigned for moderate incomplete paralysis.  A 40 percent 
evaluation is warranted for severe incomplete paralysis, and 
a 60 percent evaluation is contemplated for severe 
incomplete paralysis with marked muscular atrophy.  An 80 
percent evaluation is warranted for complete paralysis, 
where the foot dangles and drops, there is no active 
movement possible of the muscles below the knee, and flexion 
of the knee is weakened or (very rarely) lost. See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2012).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree. See Note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for left 
leg weakness.

At a September 2008 VA examination, the Veteran reported 
pain and numbness down the posterior thigh and the left calf 
with increased pain after prolonged standing on hard 
surfaces.  His sensation to soft touch was normal over both 
lower extremities and all dermatomes.  There was no atrophy 
of muscle mass on the left leg.  Strength testing performed 
on flexion and extension revealed decreased strength in the 
left leg compared to the right.  Indeed, strength tests were 
4/5 on flexion and extension.  Straight left tests were 
negative.  No radicular pain was noted below the knee.  The 
Veteran had referred pain to the low back when the left leg 
was at 45 degrees.  The final diagnosis was history of left 
leg paralysis sciatic nerve with no new remarkable findings 
noted.

In a March 2009 private physical therapy treatment record, 
the Veteran reported constant numbness and tingling in the 
left leg with occasional weakness.

In August 2009, the Veteran underwent a VA examination 
during which he reported constant pain in his left leg 
gradually worsening from the low back and buttocks laterally 
to the left knee.  He also reported occasional twitching in 
his left foot and a sense of weakness in his left leg.  On 
examination, he had intermittent mildly antalgic gait 
favoring the left leg.  He also had normal toe walking, heel 
walking, half squat, and left great toe extension.  His 
sensation to soft touch was normal.  He had mildly increased 
sensation to light touch over the medial and lateral left 
foot and left lower leg.  Straight leg tests were normal 
with no radicular pain below the knee bilaterally.  The 
examiner noted the left leg weakness associated with the 
herniated nucleus pulposus historically and stated that 
there was no diagnosis because, although there were 
symptoms, there was no current clinical objective evidence 
of disease or pathology.

The Board finds that, based upon the evidence of record, an 
increased rating is not warranted.  The August 2009 VA 
examination specifically indicated that there was no 
objective evidence of disease or pathology.  Moreover, the 
Board finds that the disability remained largely constant 
throughout the appeal period.  Specifically, since he was 
first examined in September 2008, the Veteran complained of 
left leg weakness, but strength testing was normal on every 
VA examination report during the appeal period.  During the 
August 2009 VA examination, the examiner noted the Veteran's 
reports of symptomatology, but noted straight leg tests were 
normal with no radicular pain.  Moreover, in private 
treatment in August 2009, Dr. J.A.L. found normal lower 
extremity motor and sensory examination.  Considering the 
evidence of record, the service-connected left leg weakness 
is consistent with an evaluation of no more than mild 
incomplete paralysis of the sciatic nerve.


V. Extraschedular Consideration

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  However, in this case, the Board 
finds that the record does not show that the Veterans 
herniated nucleus pulposus and left leg weakness are so 
exceptional or unusual as to warrant the assignment of 
higher ratings on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In 
this regard, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required. Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, VA 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1) ) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disabilities are inadequate.  A 
comparison between the level of severity and symptomatology 
of the Veteran's assigned ratings with the established 
criteria found in the rating schedule show that the rating 
criteria reasonably describe the Veteran's disability levels 
and symptomatology, including the primary complains of pain, 
limitation of motion, and numbness.  Moreover, there are 
higher ratings available under the diagnostic codes, but the 
Veteran's disabilities are not productive of such 
manifestations. 

Based on the foregoing, the Board finds that the 
requirements for an extraschedular evaluation for the 
Veteran's service-connected lumbar spine disability and left 
leg weakness under the provisions of 38 C.F.R. § 3.321(b)(1) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. 
Peake, 22 Vet. App. 111 (2008).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 20 percent disability evaluation for herniated 
nucleus pulposus at L5-S1 for the period prior to August 25, 
2009, is granted.

An evaluation in excess of 20 percent for herniated nucleus 
pulposus at L5-S1 is denied for the entire period on appeal.

An evaluation in excess of 10 percent for left leg weakness 
is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


